I concur in so much of the opinion of Mr. Justice Carter as affirms the judgment of the Court below which awards to the plaintiff actual damages. I do not concur in the part of his opinion which affirms the judgment for punitive damages. The foundation of the claim for such damages is stated in the complaint to be that defendant had manufactured and fabricated the false charge that the plaintiff had appropriated its money to his own use, and that this charge was made willfully and wantonly with intent to defraud plaintiff of his money which he had put up as bond when he was appointed agent for defendant at Florence. The respondent relies for proof that the charge was made willfully and wantonly with the corrupt intent ascribed by the complaint, upon the letter of May 19, 1930, written by the comptroller to the manager of the restaurant, and the letter of the manager of date May 20, 1930, to the plaintiff. The significant part of these letters is that they relate to movements of certain Marines who it is claimed were fed at Florence by the plaintiff, and certain provisions furnished a picnic party from Hartsville. In reference to these, the comptroller wrote the manager this: "I see no evidence in the weekly reports that the sales covering these movements *Page 99 
were reported, and it appears to me that definite information should be had as to the failure of the former agent to report these sales. What happened to this money? We can find no reflection of these receipts in the sales reported."
Now, when confronted with these facts at the trial of the case, plaintiff attempts to explain them by saying that he did not report the sales as of the days they were made, but scattered them over a period of time to make his average sales seem larger. There is nothing in the reports of that period to point to this method of reporting. His testimony in regard to these transactions is far from satisfactory.
The letter of Mr. Hooper, the manager, was not answered by the plaintiff although the manager said in it: "I am attaching the letter received this morning from our Comptroller. You will note in the last paragraph he states hewould like to hear from you to expedite the audit of youraccounts, so that he will be able to make settlement as soonas possible." (Italics added.) Here is proof direct and positive that the defendant had "probable cause" to believe that there was a discrepancy in the accounts of plaintiff, and that the delay in settling with him was not for the purpose of making a false charge against him, but for the purpose of unraveling the confusion apparent in the accounts, which, by plaintiff's own testimony, was brought about by his tortuous method of keeping his accounts.
Certainly there is no proof of willful and wanton action on the part of defendant, taken with intent to injure plaintiff, or to deprive him of his money. Surely defendant was entitled to reasonable time in which to audit the accounts. But plaintiff contends that the accounts had been audited by the agent who checked him out and succeeded him as agent at Florence. That position is untenable. It would have been a practical impossibility for that agent to have audited accounts extending over a period of months, in the time given by him to the "taking over." All he did was to check over the physical properties turned over to him. His receipt shows *Page 100 
it. See folios 205-208, both inclusive, of the record. "Examination begun 9 A.M., finished 2 P.M." So states the receipt upon which plaintiff relies. I repeat it is impossible that any audit of accounts was made within that period of time. This receipt is signed May 4, 1930, suit was begun June 14, 1930, while defendant was seeking from plaintiff the information necessary to untwist the tangled skein of plaintiff's accounts.
I can find in the record no evidence which warrants the verdict of $350.00 punitive damages. I think there should be a new trial unless plaintiff will remit on the judgment the sum of $350.00 so found as punitive damages.
                    ON PETITION FOR REHEARING
Mr. CHIEF JUSTICE BLEASE, and MESSRS. JUSTICES STABLER and CARTER.
Upon due consideration of the within petition, being satisfied that the Court reached a correct conclusion in the opinion herebefore filed in the case, and that no material matter was overlooked, the rehearing asked for is refused, and the petition is dismissed.
MESSRS. JUSTICES COTHRAN and BONHAM:  We think there should be a rehearing.